DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, directed to claims 1-14 and Species C directed to stuffer box crimping, in the reply filed on January 27, 2020 is acknowledged.  Claims 15- 20, directed to the unelected invention, are withdrawn from consideration.
Information Disclosure Statement
The information disclosure statements filed January 9, 2020 and April 4, 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The document GB1197888 was not submitted, rather, EP 1197888 was submitted.  The Great Britain reference has not been considered.
Multiple documents list inventors/applicants utilizing Korean, Chinese, or Japanese characters.  The inventors/applicants of a foreign patent of publication, if listed, should be written utilizing English letters.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites ISO 2062.  This standard, however, has not been provided in an Information Disclosure Statement, and is not readily available.  Furthermore, the year is not provided and the standard changes every so often so it is unclear which standard is being utilized.  In addition, no method (A, B, C, or D) is recited such that it is unclear what testing regimen is to be utilized.  The examiner is therefore interpreting this claim to refer to elongation to break of 50 to 700 percent regardless of any particular measuring standard.
Claim 4 recites “first fiber- forming synthetic polymer and/or said second fiber-forming synthetic polymer comprise the same polyamide”.  This phrase does not make sense.  The use of “and/or” makes the phrase unreconcilable.  How can only the first fiber be “the same polyamide” or the second fiber be “the same polyamide”.  The examiner is interpreting “and/or” as “and”.
Claim 1 recites “at least on texturized secondary yarn” in line 5.  However, claims 5 and 6 recite “said secondary yarn” such that it is unclear if claims 5 and 6 attempt to 
Claim 1 recites “at least on texturized secondary yarn” in line 5.  However, claims 9 and 10 recite “said secondary yarns” such that it is unclear if claims 9 and 10 attempt to only refer to the instance where there are more than one secondary yarn or of the claim is intended to also encompass then there is only a single secondary yarn.
Claim 11 recites “multifilament yarns”.  It is unclear if the claim is reciting that a second multifilament yarn is introduced and this combination has 2 to 10 primary yarns, or if the claim should recite “multifilament yarn”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 1, 2, 4, 7-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 6074751).

wherein the denier of said texturized primary yarns (component yarn B, 290 denier) is greater than the denier said texturized secondary yarn (component yarn A, 128).  
Murakami does not explicitly describe multiple primary yarns. 
Murakami does describe that multiple components may be utilized (col. 6, ll. 18-24) and that different yarns may be used or the same yarns may be used (col. 8, ll. 3-7).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the yarn of Murakami to include multiple primary yarns in order to give an antistatic effect or a grandrelling yarn-like effect (col 6, ll. 21-23).
Regarding claim 2, the yarn of Murakami as modified does not explicitly describe wherein said first fiber- forming synthetic polymer and/or said second fiber-forming synthetic polymer comprises a polyamide.  
Murakami does describe that polyamide fibers may be utilized (col. 8, ll. 5-10).

Regarding claim 4, the yarn of Murakami as modified describes wherein said first fiber- forming synthetic polymer and/or said second fiber-forming synthetic polymer comprise the same polyamide (can be the same kind, col. 8, ll. 3-4). 
Regarding claim 7, the yarn of Murakami as modified describes wherein said texturized primary yarns (B) have a denier in the range of 100 to 2,000 (290).  
Regarding claim 8, the yarn of Murakami as modified describes wherein said texturized primary yarns (B) have a denier per filament in the range of 2 to 20 (290/30 = 9.7 per filament).  
Regarding claim 9, the yarn of Murakami as modified describes wherein said texturized secondary yarns (A) have a denier in the range of 50 to 750 (128).  
Regarding claim 11, the yarn of Murakami describes the limitations of claim 11, but does not explicitly describe wherein said multifilament yarns comprise 2 to 10 of said texturized primary yarns.
Murakami does describe that three or four components may be utilized (col. 6, ll. 18-24) and that different yarns may be used or the same yarns may be used (col. 8, ll. 3-7).
Therefore, Murakami describes different combinations of yarns.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the yarn of Murakami to include multiple primary 
Regarding claim 12, the yarn of Murakami as modified describes the limitations of claim 12 but does not explicitly describe wherein said multifilament yarn comprises only one of said texturized secondary yarn.
As described above with respect to claim 11, there are only so many iterations available, by having 3 yarns have having some as the same and some different. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the yarn of Murakami to include multiple primary yarns as such usage of multiple primary yarns is at least “obvious to try” as there are only so many iterations of using the same and different yarn components.  Furthermore, such a modification is simply combining known art elements according to known methods to yield predictable results.
Regarding claim 13, Murakami as modified describes a floorcovering face yarn (this recitation is considered intended use, the yarn of Murakami can be utilized in any manner the user desires including as a floor covering) comprising said multifilament yarn according to claim 1.  
Regarding claim 14, Murakami describes a textile (fabric, col. 1, ll. 49-20) comprising said multifilament yarn according to claim 1.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 6074751) in view of Lewis et al. (US 20160298265).

In related art for forming synthetic fiber Lewis describes various nylon configurations such as Nylon 6, as equivalent to polyesters such as PET (see para. 0059 describing the various materials that can be utilized).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the PET material of Murakami to be one of the Nylon materials of Lewis as such a modification is a simply substitution of one known element for another to obtain predictable results. 
Claims 1, 5-7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 4307565) in view of Murakami et al. (US 6074951)
Regarding claim 1, Sasaki describes a wool-like multifilament yarn (se Fig. 1) comprising: (a) a plurality of texturized primary yarns formed from a first fiber-forming synthetic polymer (polyester, yarn 2, col. 13, l. 19), wherein said texturized primary yarns exhibit a residual elongation to break in the range of 50 to 700 percent  (190%, col 13, l. 20) as measured according to ISO 2062; and (b) at least one texturized secondary yarn formed from a second fiber-forming synthetic polymer (polyester, yarn 1, col. 13, l. 16), wherein said texturized secondary yarn exhibits a residual elongation to break in the range of 50 to 700 percent (70%, col. 13, l. 17) as measured according 
Sasaki does not explicitly describe a plurality of texturized primary yarns.
In related art for yarns Murakami describes that multiple yarns may be utilized (Murakami, col. 6, ll. 18-24).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the yarn of Murakami to include multiple primary yarns in order to give an antistatic effect or a grandrelling yarn-like effect (col 6, ll. 21-23).
Regarding claim 5, the yarn of Sasaki as modified describes wherein said texturized primary yarns and said secondary yarn comprise filaments having a cross-sectional shape selected from the group consisting of round, oval, triangular, multilobal, irregular, and hollow (see Fig. 1b depicting shapes)
Regarding claim 6, the yarn of Sasaki as modified describes wherein said texturized primary yarns comprise a first set of filaments and said secondary yarn comprise a second set of filaments, wherein said first set of filaments and said second set of filaments have different cross- sectional shapes (see Fig. 1B depicting different shapes).
Regarding claim 7, the yarn of Murakami as modified describes wherein said texturized primary yarns (2) have a denier in the range of 100 to 2,000 (180).  
Regarding claim 9, the yarn of Murakami as modified describes wherein said texturized secondary yarns (1) have a denier in the range of 50 to 750 (96).  
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include a similar composition of fibers, or have similar structural features such as elongation that maybe utilized in at least an obviousness-type rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICK J. LYNCH/Examiner, Art Unit 3732       
                                                                                                                                                                                                 
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732